per curiam:
El abogado Aníbal Flores Betancourt fue admitido a la práctica de la abogacía por este Tribunal el 29 de octubre de 1964, y al ejercicio del notariado el 16 de no-viembre de 1964.
El 20 de mayo de 1985 la Juez de Distrito, Hon. Lourdes V. Velázquez Cajigas, nos remitió copia de una resolución emitida por ella el 15 de mayo de 1985 que, en lo pertinente, disponía lo siguiente:
Contra la Sra. Noemí Nieves Pérez, se radicaron cargos por apropiación ilegal agravada y por posesión y traspaso de documentos falsificados. Según los hechos imputados en la denuncia y la prueba desfilada en la vista preliminar por el Ministerio Público, la señora Nieves, con conocimiento de su falsedad, traspasó un documento de los especificados en el Artículo 272 del Código Penal como genuino o verdadero. El documento en cuestión, es el de traspaso de vehículo de motor (el dorso de la licencia de vehículo de motor) cuya licencia dice que el dueño del mismo lo es Víctor Martínez Hernández (se incluye copia de las denuncias y del docu-mento de traspaso). Declaró como testigo de cargo el Ledo. Aníbal Flores Betancourt. En medio del contra-interroga-torio del Ledo. Malavé, le indicó al Tribunal que le iba a hacer una pregunta al Ledo. Flores, para la cual solicitaba [que] se le hiciesen las advertencias de ley, porque entendía que la respuesta que podía dar el Ledo. Flores, podía incri-minarle. Esta juez, le preguntó al Ledo. Flores, sobre el particular a lo que éste manifestó que no necesitaba [que] se le hicieran las advertencias de ley y que deseaba contestar la *152pregunta. La pregunta que le hizo el Ledo. Malavé, fue la si-guiente: ¿Si él (Ledo. Flores) había firmado el documento de traspaso de vehículo de motor en lugar del vendedor; do-cumento en que a su vez él había sido el notario suscribiente ?
El Ledo. Flores, contestó que sí. Esto significa que el Ledo. Flores Betancourt, además de ser el notario ante quien se juramentó el documento, fue quien estampó la supuesta fir-ma de Víctor M. Martínez Hernández. Este último declaró en la vista preliminar que nunca suscribió documento de traspaso ante el Ledo. Flores Betancourt, que vendió su ve-hículo a una persona de nombre Carlos M. López Nieves.
Ordenamos al Procurador General investigar la conducta, profesional del licenciado Flores Betancourt y rendirnos un informe con sus recomendaciones. El 21 de junio de 1985 el Procurador General rindió su informe de donde surge que el querellado admite haber cometido el error señalado por la Juez Velázquez Cajigas. El 3 de julio de 1985 concedimos tér-mino al notario para mostrar causa por la cual no deba ser separado permanentemente de la notaría. Ha comparecido y admite la falta, añadiendo que “en la práctica muchas veces uno se aparta de las normas por mejorar y ayudar a otros. En este caso pude hacer traspaso ex parte o sea una declara-ción jurada donde la declarante declara [sic] que desconoce el paradero del vendedor y Obras Públicas lo acepta; pero te-niendo conocimiento este notario que no se debe obligar a una persona a mentir, fue que [op] té por firmar el affidavit”.
La impropiedad e ilegalidad de la conducta del notario es evidente. Acusa un menosprecio total de los valores que debe tener todo notario al ejercer esta función pública. Si grave es autenticar unas firmas tomadas ante otra persona, aunque de la confianza del notario, (1) más grave aún es estampar su propia firma en sustitución de otra.
La conducta señalada revela que el licenciado Flores Be-tancourt es indigno de ser notario.

*153
Se dispondrá la separación inmediata del querellado, Lie. Anibal Flores Betancourt, del ejercicio del notariado. Se or-denará al Alguacil General de este Tribunal que proceda sin dilación a incautarse de los protocolos y obra notarial del que-rellado.

Los Jueces Asociados Señores Negrón García y Alonso Alonso no intervinieron.

(1) In re Echevarría González, 116 D.P.R. 423 (1985).